Grover, J.
—In looking over the papers in this case, I am unable to discover any question so presented as to enable this court to notice it. This court can in this class, of cases only review questions of law raised in the court below to the rulings, upon which proper exceptions were-taken. The exceptions taken to the report of the referee-present questions of fact only. Upon the hearing before the referee, certain questions were objected to by the plaintiff’s counsel, which objections were overruled by the referee, to which rulings the plaintiff’s counsel excepted, but no grounds for any of the objections were stated. Such general objections, stating no ground therefor, are not available upon review. In- short, they amount to nothing, only to lumber up the case.
The judgment appealed from must be affirmed, and I should be in favor of giving damages to the respondent,, *130was I not impressed by a perusal of the case that the appellant had had rather a hard measure applied to his case, probably resulting from a failure in calling attention to the point. The respondent appears to have got all the bad debts for nothing, and I apprehend a larger judgment than a close examination of the accounts would entitle him to. But there being no exceptions on these points, this court can afford no redress, should it find the judgment incorrect in these particulars.
All the judges concurred.
Judgment affirmed.